     2:19-cr-00441-DCN        Date Filed 07/11/19       Entry Number 31        Page 1 of 1




                  IN THE DISTRICT COURT OF THE UNITED STATES
                          DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISON


UNITED STATES OF AMERICA,           )
                                    )            Criminal No.: 2:19-cr-00441-DCN
  vs.                               )
                                    )
AMIR GOLESTAN,                      )
MICFO, LLC                          )
                                    )
               Defendants.          )
____________________________________)

DEFENDANTS’ RESPONSE TO THE UNITED STATES’ DEMAND FOR NOTICE OF
                             ALIBI

       The Defendants have no intention of offering an alibi defense.




                                NELSON MULLINS RILEY & SCARBOROUGH LLP

                                By: s/ E. Bart Daniel
                                   E. Bart Daniel
                                   Federal Bar No. 403
                                    E-Mail: bart.daniel@nelsonmullins.com
                                    John C. McElwaine
                                    Federal Bar No. 6710
                                    E-Mail: john.mcelwaine@nelsonmullins.com
                                    Matthew W. Orville
                                    Federal Bar No. 12533
                                    E-Mail: matt.orville@nelsonmullins.com
                                    151 Meeting Street / Sixth Floor
                                    Post Office Box 1806 (29402-1806)
                                    Charleston, SC 29401-2239
                                    (843) 853-5200

                                    Attorneys for Amir Golestan and Micfo, LLC

July 11, 2019

Charleston, South Carolina
